Citation Nr: 1626024	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-22 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer from September 1, 2009 and in excess of 40 percent from July 5, 2011 to include whether the reduction of the 100 percent rating to 10 percent effective September 1, 2009 was proper.    

2.  Entitlement to an initial disability rating in excess of 10 percent for scar of the left lumbar area status post shell fragment wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to December 1970.  He served in Vietnam from June 1969 to December 1969 and was awarded a Combat Infantryman's Badge and a Purple Heart. 

This appeal is before the Board of Veterans' Appeals (Board) from a rating decision dated in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

By way of background, service connection for prostate cancer was granted in an October 2007 rating decision and a 100 percent disability rating was assigned from February 28, 2006.  A June 2008 rating decision proposed to reduce the 100 percent rating to 30 percent effective March 7, 2006 and assign the 100 percent rating from August 16, 2006 on the basis of clear and unmistakable error in the earlier October 2007 rating decision. The Veteran expressed disagreement with this reduction.  In a June 2009 rating decision, the 100 percent rating was assigned from August 16, 2006 and a zero percent rating was assigned from September 1, 2009.  In June 2009, the Veteran expressed disagreement with this reduction.  In May 2011, the RO assigned a 10 percent rating to the residuals of prostate cancer from September 1, 2009.  A statement of the case was issued and the Veteran filed a substantive appeal.  The issue, as noted on the title page, is on appeal.  See 38 C.F.R. § 20.200 (2015).  In an August 2014 rating decision, the RO assigned a 40 percent rating to the residuals of prostate cancer from July 5, 2011.  

The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id. 

Service connection for a scar of the left lumbar status post shell fragment wound was initially granted in an October 2006 rating decision.  A 10 percent rating was assigned from February 28, 2006.  A June 2008 rating decision proposed to assign an effective date of March 7, 2006 for the award of service connection for the scar of the left lumbar area and assign the 10 percent rating from that date on the basis of clear and unmistakable error in the earlier decision.  The Veteran expressed disagreement with this decision.  In a June 2009 rating decision, service connection for a scar of the left lumbar area status post shell fragment wound was granted from March 7, 2006 and a 10 percent rating was assigned from that date.  The Veteran expressed disagreement with this rating decision.  A statement of the case was issued and the Veteran filed a substantive appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that an additional VA examination is required to obtain evidence as to the severity of the service-connected scar of the left lumbar area.  Review of the record shows that the Veteran underwent VA examination of the scar in September 2006.  Since that examination, the Veteran has asserted in multiple statements that he has visited his doctor several times for pain medications and therapy.  See the July 2009 notice of disagreement.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the service-connected scar.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The AOJ should conduct a search for any outstanding VA treatment records from the VA Healthcare System showing treatment of the service-connected scar of the left lumbar area and the residuals of prostate cancer.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Review of the record shows that the Veteran was afforded a VA genitourinary examination in August 2014 following the issuance of the May 2011 Statement of the Case, and prior to receipt of the appeal at the Board in August 2014.  Under 38 C.F.R. § 19.31, a Supplemental Statement of the Case must be furnished to the Veteran when additional pertinent evidence is received by the AOJ after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal has been certified and transferred to the Board.  As these requirements have not been satisfied, a remand is required in order to ensure due process to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the copies of all clinical records from the VA Healthcare System showing treatment of the service-connected residuals of prostate cancer and scar of the left lumbar area.   

2.  Schedule the Veteran for a VA examination to determine the severity of the service-connected scar of the left lumbar area status post shell fragment wound.  

The examiner should report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part or any other disabling effects. 

3.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


